DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boucher (US 2017/0013828).

Regarding claim 1 Boucher discloses a perfusion system to perfuse isolated tissue (See Boucher Abstract and Fig. 1 wherein the device is a perfusion system) having a defined arterial inflow comprising: a reservoir sized and dimensioned to contain a perfusate; (See Boucher Fig. 1 wherein an arterial inflow ending at 4 comprises a reservoir 9 which holds perfusate) a perfusion supply line comprising a pump, a cooling system, an oxygenator, and at least one filter,(See Boucher wherein a perfusion supply line comprises a pump 4, a cooling system, i.e. heat exchanger 50, an oxygenator 34 and filters 18)


Regarding claim 2 Boucher discloses all the claim limitations as set forth above as well as the device further comprising: a venous outflow in fluid communication with the isolated tissue to remove the perfusate from the isolated tissue; and a perfusion return line in fluid communication with the venous outflow to return the perfusate from the isolated tissue to the reservoir. (See Boucher Fig. 1 and [0060] wherein a venous outflow line is provided in fluid communication with the tissue and a perfusion return line 8 which returns perfusate from the tissue to the reservoir 1) 

Regarding claim 3 Boucher discloses all the claim limitations as set forth above as well as the device further comprising a control system to direct a cycle of the perfusate from the reservoir, through the perfusion supply line, and through the isolated tissue.  (See Boucher [0030]-[003] wherein a control system 132 directs a cycle of the perfusate from the reservoir through the perfusion supply line and through the isolated tissue via pump and valve control.)

Regarding claim 4 Boucher discloses all the claim limitations as set forth above as well as the device further comprising at least one sensor to measuring perfusion solution flow rate, perfusate pressure, perfusate temperature, perfusate oxygenation, perfusate composition, or any combination thereof. (See Boucher [0043] and [0083] wherein there is at least a perfusate temperature sensor.)

 further comprising a control system in electrical communication with at least one sensor configured to measure a characteristic of the isolated tissue or the perfusion system, the at least one sensor configured to send a sensor signal to the control system in response to the measurement, the control system programmed to send a feedback signal to electronics housed with the perfusion system in response to the sensor signal.  (See Boucher wherein a control system 132 is in electrical communication with at least one sensor configured to measure a characteristic of the tissue or system and send a sensor signal to the control system in response to the measurement the control system programmed to send a feedback signal to electronics in the housed in the perfusion system in response to the sensor signal, i.e. the controller is a microcontroller programmed to perform feedback control which utilizes measurement data from a sensor to electronically control a characteristic of the system in response to the measurement.)

Regarding claim 8 Boucher discloses all the claim limitations as set forth above and It is noted that the claims do not positively recite a perfusate and the perfusate and limitations thereon are directed to materials worked on by the device which do not define structural elements which differentiate the claimed invention from the cited prior art. See MPEP 2114

Regarding claim 9 Boucher discloses all the claim limitations as set forth above as well as the device further comprising a mobile container housing the reservoir, the perfusion supply line, and electronics in electrical communication with the control system.  (See Boucher Abstract and Fig. 1 and [0078]-[0083] wherein the device is portable, i.e. mobile, and includes an enclosure 5, i.e. a container, which houses the reservoir perfusion supply line and electronics including sensors are in electrical communication with the control system.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucher (US 2017/0013828) as applied to claims above, and further in view of Kravitz et al. (US 9,402,389).

Regarding claim 5 Boucher discloses all the claim limitations as set forth above as well as the device the device is configurated to measure perfusate composition and measures creatine kinase, Lactate dehydrogenase, myoglobin, lactic acid, pH, potassium level, glucose level, calcium level, or combinations thereof.  (See Boucher [00884] wherein pH and glucose levels are measured which requires a sensor of some form.)

It would have been obvious to utilize a sensor to measure pH as described by Kravitz in the device of Boucher because such sensors are known in the art to be provided in perfusion systems and such a sensor allows the automated measurement of pH as would be desirable in the device of Boucher.

Regarding claim 7 Boucher discloses all the claim limitations as asset forth above as well as the device wherein the cooling system comprises a heat exchanger (See Boucher Fig.1 wherein there is a heat exchanger 50 designed to heat or cool perfusion fluid.) but does not specifically disclose a cooling reservoir, the cooling reservoir sized and dimensioned to hold water and ice.  
Kravitz et al. discloses an organ perfusion system wherein a cooling system includes a cooling reservoir which holds water and ice to keep the organ at a desired temperature and prolong preservation time.  (See Kravitz Abstract Figs. 1-2 and Col. 4 Lines 1-23 werein a container, i.e. reservoir 50, holds ice water to cool the organ and prolong preservation.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a cooling reservoir for holding ice and water as described by Kravitz in the device of Boucher because such a reservoir allows direct cooling and maintence of an organ at desired temperatures to increase preservation time as would be desirable in the device of Boucher.


Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucher (US 2017/0013828) as applied to claims above, and further in view of Steinman et al. (US 2014/0017661).

Boucher discloses all the elements as set forth above but does not specifically disclose the artery being attached via a cannula.
Steinman et al. discloses a cannula designed to connect the artery of and organ to a perfusion system which prevents damage to the organ’s vessels. (See Steinman Abstract and [0006])

It would have been obvious to one of ordinary skill in the art at the time of invention to provide a cannula as described by Steinmann et al. connecting an organ artery to the perfusion system in Boucher because such cannulas are known in the art to be provided in organ perfusion systems and such cannulas reduce damage to the organ and vessels as would be desirable in the device of Boucher.

Regarding claim 11 modified Boucher discloses all the claim limitations as set forth above as well as the device wherein the reservoir is a bag. (See Boucher [0066]-[0067] wherein the reservoir is a bag.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799